  Case 17-23013         Doc 22     Filed 12/04/18 Entered 12/04/18 14:00:16              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-23013
         MYESHA L LANGSTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/01/2017.

         2) The plan was confirmed on 09/14/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/04/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-23013        Doc 22      Filed 12/04/18 Entered 12/04/18 14:00:16                     Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $6,710.26
        Less amount refunded to debtor                         $432.92

NET RECEIPTS:                                                                                    $6,277.34


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $280.98
    Other                                                                 $310.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,590.98

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN CREDIT ACCEPTANCE     Unsecured     15,142.00     15,142.36        15,142.36            0.00       0.00
AT&T SERVICES INC              Unsecured         772.00           NA               NA            0.00       0.00
AT&T SERVICES INC              Unsecured      1,280.00       1,280.55         1,280.55           0.00       0.00
BANK OF AMERICA CORPORATE CTR Unsecured       1,000.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured     20,000.00     13,815.90        13,815.90            0.00       0.00
Convergent Outsourcing         Unsecured         258.00           NA               NA            0.00       0.00
CREDIT COLL                    Unsecured         571.00           NA               NA            0.00       0.00
DIRECTV                        Unsecured         534.00           NA               NA            0.00       0.00
EPMG                           Unsecured         534.00           NA               NA            0.00       0.00
GILL PARK COOPERATIVE          Unsecured      2,500.00            NA               NA            0.00       0.00
HONOR FINANCE                  Secured        6,700.00            NA          9,500.00        959.45     726.91
HONOR FINANCE                  Unsecured      2,800.00            NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          113.00        113.95           113.95           0.00       0.00
JPMORGAN CHASE BANK            Unsecured      1,000.00            NA               NA            0.00       0.00
MIDWEST TITLE LOANS            Unsecured      1,250.00            NA            665.00           0.00       0.00
MIDWEST TITLE LOANS            Secured              NA         665.00           665.00           0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         500.00           NA               NA            0.00       0.00
PHOENIX FINANCIAL SVC          Unsecured         438.00           NA               NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC      Unsecured      1,022.00            NA               NA            0.00       0.00
US DEPT OF ED FEDLOAN          Unsecured      2,577.00            NA               NA            0.00       0.00
US DEPT OF ED FEDLOAN          Unsecured      4,526.00       6,851.66         6,851.66           0.00       0.00
WEBBANK/FINGERHUT              Unsecured          91.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-23013         Doc 22      Filed 12/04/18 Entered 12/04/18 14:00:16                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $9,500.00            $959.45           $726.91
       All Other Secured                                    $665.00              $0.00             $0.00
 TOTAL SECURED:                                          $10,165.00            $959.45           $726.91

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $37,869.42                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,590.98
         Disbursements to Creditors                             $1,686.36

TOTAL DISBURSEMENTS :                                                                        $6,277.34


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
